

EXHIBIT 10.1


WAIVER OF NOTICE PROVISION


This Waiver of Notice Provision (this “Waiver”) is made this 8th day of March,
2013 by and between BioScrip, Inc., a Delaware corporation (the “Company”), and
Kohlberg Investors V, L.P., a Delaware limited partnership (“Kohlberg”).


RECITALS


The following recitals are a material part of this Waiver:


A.    Reference is made to that certain stockholders’ agreement dated as of
January 24, 2010 (the “Agreement”), by and among Kohlberg, Kohlberg Partners V,
L.P., a Delaware limited partnership, Kohlberg Offshore Investors V, L.P., a
Delaware limited partnership, Kohlberg TE Investors V, L.P., a Delaware limited
partnership, KOCO Investors V, L.P., a Delaware limited partnership, Robert
Cucuel, Mary Jane Graves, Nitin Patel, Joey Ryan, Colleen Lederer, Blackstone
Mezzanine Partners II L.P., a Delaware limited partnership, Blackstone Mezzanine
Holdings II L.P., a Delaware limited partnership, and S.A.C. Domestic Capital
Funding, Ltd., a Cayman Islands limited company (collectively, the
“Stockholders”) and the Company.


B.    Pursuant to Section 4.2 of the Agreement (“Section 4.2”), if the Company
proposes to register any shares under the Securities Act of 1933, as amended
(the “Act”), on any form (other than Form S-4 or Form S-8) that would legally
permit the inclusion of the aggregate issued and outstanding shares of the
Company’s Common Stock beneficially owned by the Stockholders, including such
shares issuable upon the exercise of warrants (the “Stockholder Shares”), the
Company shall give each of the Stockholders written notice thereof as soon as
practicable but in no event fewer than 30 days prior to such registration, and
shall include in such registration all Stockholder Shares requested in writing
to be included therein, subject to the limitations set forth in Section 4.2.
C.    The Company now contemplates filing a registration statement on Form S-3
(the “Registration Statement”), pursuant to the Act, for the delayed primary
offering of its common and preferred stock, certain of its debt securities,
warrants and units, and such Form S-3 legally permits the inclusion of the
Stockholder Shares in accordance with Section 4.2.


D.    The Company desires to file the Registration Statement within the 30-day
advance notice period required under Section 4.2.


E.    Section 7.8 of the Agreement (“Section 7.8”) provides that any term
therein may be amended or waived by a written instrument signed by the Company,
on one hand, and Stockholders holding not less than a majority of the
Stockholder Shares, on the other hand.


F.    Kohlberg holds at least a majority of the Stockholder Shares.


NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Kohlberg hereby agree as follows:


1.    Recitals; Acknowledgments. The Recitals set forth above are true and
accurate, are a material part of this Waiver, are hereby incorporated by
reference, and the parties are entitled to rely thereon.


2.    Waiver of Notice. Kohlberg hereby expressly and forever waives, on behalf
of all of the Stockholders in accordance with Section 7.8, the Stockholders’
rights to a 30-day advance notice of Company registration, pursuant to Section
4.2, in connection with the Company’s contemplated filing of the Registration
Statement. Kohlberg acknowledges time is of the essence in respect of the
Company’s filing of the Registration Statement and thus, the 30-day advance
notice to Stockholders pursuant to Section 4.2 is not necessary.


3.    Amendment. Section 4.2 is hereby replaced in its entirety with the
following:


“4.2 Company Registration. In the event that the Company proposes to register
any shares under the Securities Act in connection with a public offering (other
than a Demand Registration) on any form (other than Form S-4 or Form S-8) that
would legally permit the inclusion of Stockholder Shares, the Company shall give
each of the Stockholders prompt written notice, which notice shall describe the
offering contemplated thereby, of the Company’s intention to effect such a
registration and will include in such registration all Stockholder Shares with
respect to which the Company has received written requests for inclusion within
seven (7) days after the delivery of the Company’s notice. If in connection with
such proposed registration the managing underwriter for such offering advises
the Company that the number of Stockholder Shares requested to be included
therein exceeds the number of shares that can be sold in such offering without
adversely affecting the marketability thereof, any shares to be sold by the
Company in such offering (“Company Shares”) shall have priority over any
Stockholder Shares, and the number of Stockholder Shares to be included by a
Stockholder in such registration shall be reduced pro rata on the basis of the
number of Stockholder Shares held by such Stockholder and all other holders
(other than the Company) exercising similar registration rights; provided that
no other shares, other than the Company Shares to be sold in such offering,
shall have priority over the Stockholder Shares.”


4.    Entire Agreement; Mode Of Modification. This Waiver and the documents
referred to or contemplated herein constitute the sole and entire agreement
between the parties with respect to the subject matter hereof and there are no
other covenants, promises, agreements or understandings regarding the same. This
Waiver, including the provisions of this Section, may not be modified except by
written amendment to this Waiver signed by the parties affected by the same, and
the parties hereby: a) expressly agree that it shall not be reasonable for any
of them to rely on any alleged, non-written amendment to this Waiver; b)
irrevocably waive any and all right to enforce any alleged, non-written
amendment to this Waiver; and c) expressly agree that it shall be beyond the
scope of authority (apparent or otherwise) for any of their respective agents to
agree to any non-written modification of this Waiver.


5.    Counterparts. This Waiver may be executed in two or more counterparts,
each of which shall be deemed an original and shall be binding upon any party
executing the same and all of which together shall constitute one and the same
document. This Waiver shall become effective when all parties hereto have
executed a counterpart hereof.


[Signature page follows]




BIOSCRIP, INC.


By: /s/ Kimberlee Seah
Name: Kimberlee Seah
Title:
Senior Vice President and General Counsel





KOHLBERG INVESTORS V, L.P.


By: Kohlberg Management V, L.L.C., its general partner


By: /s/ Gordon Woodward
Name:    Gordon Woodward
Title:     Authorized Manager









    